Citation Nr: 0428975	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  04-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from October 1942 
to October 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence sufficient to reopen the 
previously denied claim for service connection for bronchial 
asthma had not been received.  


REMAND

Initially, by a February 1944 rating action, the RO in Bronx, 
New York granted service connection for chronic bronchial 
asthma with hay fever and awarded a compensable evaluation of 
10 percent for this disability, effective from October 1943.  
The basis of the RO's determination was in-service 
aggravation of the veteran's preexisting bronchial asthma.  
By a letter dated in March 1944, the RO in Bronx, New York 
notified the veteran of the decision.  The veteran did not 
initiate an appeal of the determination.  

Subsequently, by a December 1945 rating action, the RO in New 
York, New York severed service connection for chronic 
bronchial asthma with hay fever, effective from January 1946.  
The RO explained that evidence of record supported the 
conclusion that the veteran's pertinent symptoms in service 
occurred during pollen season and, as such, represented 
"merely a symptomatic paroxysm of the preexisting chronic 
condition and . . . [were] not indicative of pathological 
advancement."  By a letter dated in January 1946, the RO 
notified the veteran of the decision.  The veteran did not 
initiate an appeal of the determination.  

Recently, in February 2003, the veteran filed a petition to 
reopen his previously denied claim for service connection for 
bronchial asthma.  By the May 2003 rating action, the RO in 
St. Petersburg, Florida denied the veteran's petition.  
Following notification of the May 2003 decision, the veteran 
perfected a timely appeal with respect to the denial of his 
claim.  

During the current appeal and, specifically, in a September 
2004 statement, the veteran's representative raised the issue 
of whether the RO committed clear and unmistakable error 
(CUE) in the December 1945 rating action which severed 
service connection for chronic bronchial asthma with hay 
fever, effective from January 1946.  

The RO has not adjudicated the CUE issue raised by the 
representative in September 2004.  Further, the Board finds 
that the veteran's CUE claim is inextricably intertwined with 
the current issue of whether new and material evidence has 
been received sufficient to reopen a previously denied claim 
for service connection for bronchial asthma.  As such, the 
issue of whether CUE was committed in the December 1945 
rating action which severed service connection for bronchial 
asthma must be adjudicated by the RO.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

The RO should adjudicate the issue of 
whether CUE was committed in the December 
1945 rating action which severed service 
connection for chronic bronchial asthma 
with hay fever, effective from January 
1946.  If the claim is denied, the 
veteran and his representative should be 
notified of the determination and of the 
right to appeal.  If a timely notice of 
disagreement is filed, the veteran and 
his representative should be furnished 
with supplemental statement of the case 
(SSOC) on this CUE issue.  If the CUE 
claim is denied, the RO should 
readjudicate the issue of whether new and 
material evidence has been received 
sufficient to reopen the previously 
denied claim for service connection for 
bronchial asthma.  If that decision 
remains in any way adverse to the 
veteran, it should also be a subject of 
the SSOC.  An appropriate period of time 
should be allowed for response.  If the 
veteran thereafter files a timely 
substantive appeal concerning this CUE 
issue, the RO should then certify it for 
appellate consideration.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  38 C.F.R. § 3.655 
(2003).  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



